ORDER DENYING APPLICATION FOR SPECIAL GUARDIAN
WADDY, District Judge.
This cause came before me on the application of petitioner, an eighteen year old girl who is seeking a therapeutic abortion. Petitioner was permitted to proceed anonymously. Upon consideration of the record the Court finds as follows:
1. Petitioner is eighteen years of age, having been born on February 13, 1952.
2. Petitioner is scheduled for a therapeutic abortion at the Washington Hospital Center in this city to be performed on February 4, 1971 by a doctor with privileges at the Hospital.
3. The Hospital has informed petitioner that it will not permit the use of its facilities to perform the scheduled therapeutic abortion unless it receives the written consent of a parent or guardian or a court order of similar legal effect.
4. Petitioner was abandoned by her parents at infancy and lived throughout her childhood with an aunt and uncle both of whom have since died. She is unaware of the present whereabouts of her natural parents. She has therefore applied to this Court for appointment of a special guardian who would be empowered to consent as her guardian to the scheduled abortion.
On the basis of these facts the Court has reached the following conclusion of law:
Petitioner does not have and cannot have any guardian of her person. The District of Columbia Code provides in Section 21-104 that “a natural guardianship or an appointive guardianship of the person of an infant ceases * * * in the case of a female infant when she becomes 18 years of age * * Since petitioner has become 18 years of age, under the law she and she alone has power over her person and is entitled to consent for herself to any form of medical treatment.
Petitioner’s application for appointment of a special guardian must therefore be denied.